I concur with the result but still adhere to my comments on the law in my previous opinion concurring with the former decision. See Buhler v. Maddison, 166 P.2d. at page 213. I now concur with the change in the result because we now understand the evidence to be slightly different from what we previously conceived it to be. In the former opinion it was stated that
"there was evidence that the fuse was * * * purchased in the coil in which it was delivered to plaintiff; that until delivered to plaintiff it had not been wet; * * *". *Page 286 
Under the evidence as now stated there is no showing that during the interval between the time of purchase and the time of delivery to the plaintiff the fuse had not been wet or otherwise damaged. Thus under our changed concept of the evidence defendant failed to make any showing which if believed by the jury would rebut the presumption of negligence against him. Of course as stated in the main opinion this change in our understanding of the evidence resulted from the fact that the transcript of the evidence in a previous trial was attached to the files and referred to in defendant's brief.
The comments above referred to are as follows:
"I concur with the result and generally with the reasoning of Mr. Chief Justice Larson and also with that of Mr. Justice Wolfe, but in certain respects, which I will point out, my views are slightly different from both of those opinions.
"In my opinion, the effect of the Nevada statute creating a presumption of negligence and proximate cause on the part of the employer is simply to shift the burden of persuading the trier of the facts, on those questions, from the employee to the employer. This I understand is the holding of both the Chief Justice and also Mr. Justice Wolfe. I am unable to understand how the trier of the facts can weigh a presumption which is not based on logic or natural inference against direct evidence to the contrary. Since such a presumption does not logically tend to prove the fact presumed it therefore can have no weight in persuading the mind of the trier of the facts. But such a presumption can greatly affect the trial by changing the burden of proof from one party to the other. Thus with the presumption, in the absence of any direct evidence of negligence or if the evidence thereon is evenly balanced, the employee would be entitled to recover, whereas without the presumption the employer would win. In other words, with the presumption the employee would be entitled to recover unless the employer persuaded the trier of the facts that he was not negligent or that his negligence was not the proximate cause of the injury, whereas without the presumption the employee could not recover unless he persuaded the trier of the facts that the employer was guilty of negligence which proximately caused the injury.
"I agree with Mr. Justice Wolfe that this presumption, which has the effect of changing he burden of proof, is substantive in its nature and not merely a rule of procedure, and therefore is binding on the courts of this state in the trial of this case. But even if we were to hold that it is a mere rule of procedure, we would not determine the effect of the presumption by the Utah cases cited by Mr. Chief Justice *Page 287 
Larson, but we would be compelled to hold that the presumption being merely a procedural statute of a foreign state has no application to a case tried in the courts of this state at all, and the case would have to be tried in the courts of this state under the procedural laws of this state applicable thereto the same as though no such statute or presumption in Nevada existed. Certainly under those circumstances we would not hold that the presumption created by a Nevada statute, being a rule of procedure, is binding on the courts of this state but would only have the effect which a presumption ordinarily has in the courts of this state. To my mind, we must either take the presumption created by the Nevada statute and hold that it is binding on our courts, with the interpretation placed thereon by the Nevada courts, or we must hold that it is not binding on the Utah courts and apply the appropriate Utah law which governs this type of case.
"I concur with both the opinion of the Chief Justice and Mr. Justice Wolfe, that in this case the only negligence which should be submitted to the jury is that alleged by plaintiff in his complaint. I, however, am not sure that we can say as a matter of law, that there could be no other possible grounds of negligence other than those alleged. Such a holding would cover a lot of ground. Usually when I think I have covered every possibility someone with a greater imagination than I suggests things that are not only possible but which sound quite probable. To my knowledge no such suggestion has been made in this case. But I do feel confident that where there is evidence submitted on the question of negligence and proximate cause, the consideration of the jury should be limited to the grounds suggested by the pleadings or the proof, and that the jury should not be allowed to speculate on mere possibilities of negligence or proximate cause beyond those limits. And since there were no grounds of negligence suggested by the proof other than those alleged in the complaint it should only be submitted on those grounds. I agree with Mr. Justice Wolfe that this question is one of procedure and not substantive in its nature and therefore we should be guided by our own laws on that question rather than the laws of Nevada."